Case 1:19-cv-06994-FB-JO Document 34 Filed 04/29/20 Page 1 of 1 PageID #: 191



UNITED STATES DISTRICT COURT                                               Civil Conference
EASTERN DISTRICT OF NEW YORK                                               Minute Order

Before: James Orenstein                                                    Date:          4/29/2020
        U.S. Magistrate Judge                                              Time:          10:30 a.m.

                                AKF Inc. v. Creative Fiberglass, LLC, et al.
                                       19-CV-6994 (FB) (JO)

Type of Conference: Status

Appearances: Plaintiff          Wing K. Chiu, Oleg A. Mestechkin

               Defendants       N/A

Scheduling: The next evidentiary hearing will be held on June 25, 2020, at 10:30 a.m.

Summary: The plaintiff will file on the docket by May 6, 2020, an unredacted copy of the contract
on which asserts its claims. The process server will testify at a hearing as scheduled above to
complete the record as to how the plaintiff purports to have effected service on the defendants. The
plaintiff's counsel reported that the process server spoke with defendant Colombo by telephone
before arranging to meet in a parking lot to serve process on him; I therefore respectfully direct the
plaintiff to provide a copy of this order to Mr. Colombo, and to provide the court with that
defendant's contact information so that he can be invited to attend the hearing scheduled above by
telephone or in person.

                                                                               SO ORDERED

                                                                                      /s/
                                                                               James Orenstein
                                                                               U.S. Magistrate Judge
